Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes that although claim 1 is written in such a way that is similar to many claims interpreted under 35 U.S.C. 112(f), because the claim specifically states that the processor functions as each of the plurality of units, it is clear that these units are not generic placeholders for specific distinct hardware components, rather just an explanation of what the processor does. The only structural component listed in claim 1 is a processor (and similarly in claim 7 is a processor). 
Claim Interpretation - 35 USC § 101
The present claims are not subject to a 35 U.S.C. 101 rejection based on the new amendments. It is clear that the claims present a technological solution to a technical problem in that there is an algorithm selection unit that automatically analyzes data and selects the most appropriate support algorithm for use by a doctor. This is not simply a mental process where mental steps are applied on a computer – the act of automatically selecting a suitable diagnosis algorithm, and having that algorithm automatically perform an analysis is a practical application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsugo (US20160085928A1), hereinafter “Tsugo,” in view of Thorpe, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1963767/pdf/rcse8806-571.pdf, 2006, hereinafter “Thorpe.”
Regarding claims 1, 6, and 7, Tsugo discloses a medical examination support apparatus comprising a processor constituting a medical support server, method, and non-transitory computer readable medium (Abstract discloses that Tsugo is directed towards a medical assistance device allowing a user to use a diagnostic assistance program. A comparison determination unit compares a designated data range, which is designated as a range to be used for input data of a diagnostic assistance program, with a recommended data range, which is set for each diagnostic assistance program and is recommended as a range to be used for input data. The comparison determination unit outputs information regarding surplus data, which is data outside the recommended data range in the designated data range, and information regarding missing data, which is data outside the designated data range in the recommended data range. A difference information output unit outputs the information of the surplus data or the missing data as difference information. Note that P27 discloses a medical assistance server and a client device, and a network that communicably connects the medical assistance server and the client terminal to each other), the operation method comprising: 
an instruction receiving step of receiving at least two selection instructions among a plurality of pieces of examination data obtained in a medical examination performed on a patient (P67-68 and P114 disclose a plurality of medical examinations performed on a patient. Medical data is arranged in items, such as “blood pressure (top)”, “blood pressure (bottom)”, “biochemical test A”, and “dosing (drug A)”, and is recorded in time series. Although not shown in FIG. 2, the medical data includes not only the above-described medical examination records data such as the content of interview or the diagnostic content, measurement values of vital signs (for example, a heart rate, a pulse, and body temperature other than the blood pressure), and dosing but also treatment records data such as treatment or surgery.  P68 discloses that the record of one case of each item of medical data includes information regarding the date and time, such as visit date and time, examination date and time, measurement date and time, and dosing date and time (date and time when medication was performed or prescription date and time), and the data content, such as the content of interview, the diagnostic content, examination values, measurement values, and dose. Fig. 3 discloses an examination image stored in an image database that can be selected with multiple examination data points); 
an algorithm selection step of selecting a suitable diagnosis support algorithm utilized by the medical examination support server according to at least two pieces of the examination data of which the selection instruction is received in the instruction receiving step, from among a plurality of diagnosis support algorithms for performing analysis processing on the examination data and outputting an analysis processing result as diagnosis support information for supporting diagnosis of a doctor by accessing the medical examination support server via a client terminal, wherein the medical examination support server inputs the examination data to the suitable diagnosis support algorithm and causes the suitable diagnosis support algorithm to automatically perform the analysis processing on the examination data (P111-112 disclose a plurality of diagnostic assistance programs (which are analogous to a support algorithm) that are stored in the storage device 30A of the medical assistance server 11 as application programs. The operation program 100 is a program for operating a computer, which forms the medical assistance server 11, as a medical assistance device. In addition to the various programs, the disease-specific list 80 shown in FIG. 8 and the recommended data range list 90 shown in FIG. 11 are stored in the storage device 30A. P27 discloses that the algorithm is utilized by a medical examination support server); 
Regarding the new limitation of by accessing the medical examination support server via a client terminal, wherein the medical examination support server inputs the examination data to the suitable diagnosis support algorithm and causes the suitable diagnosis support algorithm to automatically perform the analysis processing on the examination data, P29 discloses that the program control unit and the difference information output unit may be provided in the medical assistance server, and the supplementary data output unit may be provided in the client terminal, and the medical assistance server may transmit information regarding the missing data to the client terminal, and the client terminal may transmit the supplementary data to the medical assistance server. The specific mechanism by which the suitable diagnosis support algorithm is executed is shown in at least P178 which states that the screen generation unit 113 and the screen output control unit 114 are also provided in the client terminal 12. In this case, the client terminal 12 asks the medical assistance server 11 about the recommended data range corresponding to the diagnostic assistance program 101 that the doctor has selected as a program to be used. The medical assistance server 11 transmits the recommended data range from the recommended data range list 90 stored in the storage device 30A to the client terminal 12 through the communication unit 33A. The recommended data range acquisition unit 115 acquires the recommended data range received by the communication unit 33B of the client terminal 12. Thus, the recommended data range acquisition unit 115 may read the recommended data range from the recommended data range list 90 in the built-in storage device 30 as in the first embodiment described above, or may receive the recommended data range from the external storage device 30 as in the present embodiment. Fig. 10 further shows the execution of the diagnostic assistance program); 
an analysis processing step of performing the analysis processing by the suitable diagnosis support algorithm (P119 discloses that the program control unit 112 has a program control function of controlling the diagnostic assistance program 101. In other words, the diagnostic assistance program 101 is executed under the control of the program control unit 112); and 
a screen output control step of controlling an output of an information display screen including an information display region in which the diagnosis support information of the suitable diagnosis support algorithm is displayed wherein the diagnosis support information is transferred from the analysis processing unit to the screen output control unit (Fig. 3, P146-147 disclose a screen generation unit 113, the medical data display screen 15 shown in FIG. 10 is generated based on the diagnostic assistance information. Then, the medical data display screen 15 is output to the communication unit 33A by the screen output control unit 114 (step S150). As a result, the medical data display screen 15 is transmitted from the communication unit 33A to the client terminal 12. In the client terminal 12, the medical data display screen 15 shown in FIG. 10 is displayed on the display 34B. The doctor performs diagnosis based on the diagnostic assistance information of the medical data display screen 15). 
While Tsugo discloses the specific mechanism of transferring data from server to client terminal and determining and executing a suitable diagnosis support algorithm automatically, it does not explicitly teach that the suitableness is based on a score and an urgent degree. 
That is, Tsugo does not specifically disclose: 
wherein the suitableness of the suitable diagnosis support algorithm is determined by the algorithm selection unit based on a predetermined criterion resulted from an evaluation score and an urgent degree of the suitable diagnosis support algorithm. 
However, Thorpe shows just how widespread and pervasive determining an algorithm based on a score and urgent degree is. Specifically, looking at least at Table 1, here is an early warning score, which based on the prior paragraph determines whether to transfer the patient to critical care, and is thus based on urgency, and this urgent degree is based on a series of other scores.  
Therefore, it would have been obvious to modify the selection of a suitable algorithm, which is taught by Tsugo, to make this suitableness determination based on a combination of an evaluation score and urgent degree, as taught by Thorpe, because it would lead to the most accurate algorithm being selected. That is, Thorpe teaches using an urgency degree and a score to actually perform an action – the most suitable action, either transferring the patient to critical care or not so that the hospital staff can do what is necessary. It would be beneficial to apply this to the teachings of Tsugo, so that it provides another way for the doctor to select the most appropriate algorithm to increase the quality of care delivered to the patient.  
Regarding claims 2, Tsugo discloses the medical examination support apparatus according to claim 1, 
wherein the information display screen includes a list display region in which the plurality of pieces of examination data are displayed in a list for receiving the selection instruction, in addition to the information display region (P39, 42, 93, 100, and numerous other places disclose that the data is displayed in a list. However, note that claim 1 is an apparatus claim, and the way the data is displayed is nonfunctional descriptive material as it does not change the structure of the apparatus. See MPEP2111.04 and 2111.05 for further information); 
Regarding the remaining two limitations, these amount to repeating the steps of claim 1 with changed data. As is disclosed in the rejection to claim 1, the system of Tsugo is for a plurality of patients and a plurality of examinations, so by navigating between patients, this will change the suitable algorithm and displayed data. 
Regarding claim 3, Tsugo discloses the medical examination support apparatus according to claim 1, wherein the algorithm selection unit performs candidate extraction processing of extracting candidates for the suitable diagnosis support algorithm according to the at least two pieces of examination data and main selection processing of selecting the suitable diagnosis support algorithm from among the candidates according to a determination criterion set in advance (See P93-95, 117, and Claims 4 and 5. This describes how the candidates for the algorithms are selected (i.e. extracted) based on the data and criteria specific to the disease-specific list). 
Regarding claims 4 and 5, the limitations disclosed in these claims amount to displaying data. While the rejection to claim 1 does disclose specific data that is displayed and in what manner, the actual specific data is considered nonfunctional as it does not change the structure of the apparatus. See MPEP 2111.04 and 2111.05. It is merely data. Moreover, for claim 5, the display is switched between display of particular data and not displaying that particular data based on whether a particular patient is selected.  
Response to Arguments
Applicant’s arguments regarding the prior art rejections are fully considered, but are deemed moot because they are directed to the new limitations, which are addressed with the newly introduced Thorpe reference above. 
Prior Art Not Relied On
1. US10446270B2 which deals with a data distribution server with a display area in which time-series data indicating a transition of a state of a patient or content of medical care performed on the patient is displayed in a graph. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687